Order entered August 16, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00924-CV
                                  No. 05-18-00925-CV
                                  No. 05-18-00926-CV

                            IN RE ROY OLIVER, Relator

               Original Proceeding from the 292nd Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F17-18595-V, F17-00576-V & F17-00579-V

                                       ORDER
                      Before Justices Bridges, Brown, and Boatright

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   ADA BROWN
                                                        JUSTICE